Exhibit 13.01 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) (formerly UBS MANAGED FUTURES LLC( ASPECT SERIES) (A Series of a Delaware Series Limited Liability Company) ConsolidatedFinancial Statements as of December 31, 2009 and 2008 and for each of the two years ended December 31, 2009 and 2008, and Report of Independent Registered Public Accounting Firm AFFIRMATION OF ALPHAMETRIX, LLC. In compliance with the Commodity Futures Trading Commission’s regulations, I hereby affirm that to the best of my knowledge and belief, the information contained in the consolidated statements of financial condition of AlphaMetrix Managed Futures LLC (Aspect Series), including the condensed consolidated schedules of investments, as of December31, 2009 and 2008, and the related consolidated statements of operations and changes in members’ capital for each of the two years in the period ended December 31, 2009, are accurate and complete. /s/ Aleks Kins Aleks Kins President and Chief Executive Officer AlphaMetrix, LLC. Manager of AlphaMetrix Managed Futures LLC (Aspect Series) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of AlphaMetrix Managed Futures LLC (Aspect Series) We have audited the accompanying consolidated statement of financial condition of AlphaMetrix Managed Futures LLC (Aspect Series), formerly UBS Managed Futures LLC (Aspect Series)(a series of a Delaware Series Limited Liability Company) (the “Series”), including the condensed consolidated schedule of investments, as of December 31, 2009 and the related consolidated statements of operations and changes in members’ capital for the year then ended. These consolidated financial statements are the responsibility of the Series’ management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Series is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Series' internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the consolidated financial position of AlphaMetrix Managed Futures LLC (Aspect Series) at December 31, 2009, and the results of its operations and the changes in its members’ capital for the year then ended, in conformity accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Chicago, Illinois March 30, 2010 To the Members of AlphaMetrix Managed Futures LLC (Aspect Series) We have audited the accompanying statement of financial condition of AlphaMetrix Managed Futures LLC (Aspect Series), formerly UBS Managed Futures LLC (Aspect Series) (the “Aspect Series”), as of December 31, 2008, including the condensed schedule of investments as of December 31, 2008, and the related statements of operations and changes in members’ capital for the year ended December 31, 2008. These financial statements are the responsibility of the Aspect Series’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Aspect Series’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Series’ internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of AlphaMetrix Managed Futures LLC (Aspect Series) at December 31, 2008, and the results of its operations and the changes in its members’ capital for the year ended December 31, 2008 in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Chicago, Illinois March 24, 2009 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Consolidated Statements of Financial Condition December 31, 2009 December 31, 2008 Assets Equity in commodity trading account at clearing broker Cash $ $ Investments representing unrealized appreciation/(depreciation)on open contracts, net ) Net payable related to settled, unexpired contracts - ) . Cash at bank Interest receivable, net - Total assets $ $ Liabilities and Members' Capital Liabilities Accrued brokerage commissions $ $ Accrued sales commission Accrued sponsor's fee Accrued management fee Accrued performance fee - Accrued operating costs and administrative fee Subscriptions received in advance Redemptions payable Total liabilities Members’ Capital Members (52,347.66 and 52,994.33 units outstanding at December 31, 2009 and December 31, 2008, respectively, unlimited units authorized) Sponsor (8.12 units outstanding at December 31, 2009 and December 31, 2008, unlimited units authorized) Total Aspect Series members' capital Noncontrolling interest - Total members’ capital Total liabilities and members’ capital $ $ 2 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Condensed Consolidated Schedules of Investments % ofMembers’ Capital Number of Contracts As of December 31, 2009 Net Unrealized Appreciation / (Depreciation) on Open Contracts % ofMembers’ Capital As of December 31, 2008 Net Unrealized Appreciation / (Depreciation) on Open Contracts FUTURES CONTRACTS: Long contracts Domestic Agriculture 0.82 % $ 0.00 % $ Energy 92 Interest Rates ) ) Metals ) 91 ) Indices Currency ) 2 ) - Foreign Agriculture 55 Indices - Interest Rates ) ) Metals - Currency 3 73 - ) ) Short contracts Domestic Agriculture ) Energy 11 Interest Rates 14 - Indices - - ) Metals - - Foreign Agriculture 36 Indices - - ) ) Interest Rates 85 - Metals ) 10 ) Total futures contracts ) ) FORWARD CURRENCY CONTRACTS: Total forward currency contracts long ) - ) Total forward currency contracts short ) - ) ) ) Total forward currency contracts ) - ) ) ) Net unrealized appreciation/(depreciation) on open contracts ) % - $ ) 3.82 % $ See notes to consolidatedfinancial statements. 3 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Consolidated Statements of Operations Year Ended Year Ended December 31, 2009 December 31, 2008 Trading gains (losses): Net realized gain (loss) $ ) $ Net change in unrealized appreciation (depreciation) on open contracts ) Brokerage commission ) ) Net trading gains (losses) ) Investment income: Interest income Total investment income Expenses: Sales commission Sponsor’s fee Management fee Performance fee Interest expense - Operating costs and administrative fee Total expenses Net investment income (loss) ) ) Net income (loss) ) Less:Net income (loss) attributable to noncontrolling interest ) - Net income (loss) attributable to Aspect Series ) Weighted average number of Aspect Series units outstanding Net income (loss) attributable to Aspect Series per weighted average unit $ ) $ 4 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Consolidated Statements of Changes in Members’ Capital For the twelve months ended December 31, 2009 and 2008 For the twelve months ended December 31, 2009 Members Sponsor Noncontrolling Interest Total Amount Units Amount Units Amount Amount Units Members’ capital at January 1, 2009 $ $ $
